Name: Commission Regulation (EC) No 1529/2000 of 13 July 2000 establishing the list of varieties of Cannabis sativa L. eligible for aid under Council Regulation (EEC) No 2358/71
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 Avis juridique important|32000R1529Commission Regulation (EC) No 1529/2000 of 13 July 2000 establishing the list of varieties of Cannabis sativa L. eligible for aid under Council Regulation (EEC) No 2358/71 Official Journal L 175 , 14/07/2000 P. 0067 - 0067Commission Regulation (EC) No 1529/2000of 13 July 2000establishing the list of varieties of Cannabis sativa L. eligible for aid under Council Regulation (EEC) No 2358/71THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organisation of the market in seeds(1), as last amended by Regulation (EC) No 1405/1999(2), and in particular Article 3(6) thereof,Whereas:(1) Annex I to Regulation (EEC) No 2358/71 lists Cannabis sativa L. among the products on which production aid is payable for basic and certified seed.(2) Article 3(1) of Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp(3), as last amended by Regulation (EC) No 1420/98(4), stipulates that production aid is to be granted solely on hemp harvested after seed formation and grown from certified seed of varieties on a list to be drawn up in accordance with the procedure laid down in Article 12 of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp(5), as last amended by Regulation (EC) No 2702/1999(6). For the purposes of granting aid for the production of hemp for the 1998/1999, 1999/2000 and 2000/2001 marketing years, the Council has specified that only varieties found to have a THC content not exceeding 0,3 % and, for subsequent marketing years, not exceeding 0,2 % are to appear on that list.(3) Annex I to Regulation (EEC) No 2358/71 refers to varieties of Cannabis sativa L. with a THC content not exceeding 0,3 % for the 2000/2001 marketing year and not exceeding 0,2 % for subsequent marketing years.(4) In order to ensure uniform application throughout the Community of the rules for granting the aid, a list should be established of the different varieties of Cannabis sativa L. eligible for aid under Article 3(6) of Regulation (EEC) No 2358/71 and the list laid down in Annex B to Commission Regulation (EEC) No 1164/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp(7), as last amended by Regulation (EC) No 1313/2000(8) should be used for that purpose.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seed,HAS ADOPTED THIS REGULATION:Article 1The varieties of Cannabis sativa L. eligible for aid under Article 3(6) of Regulation (EEC) No 2358/71 shall be those listed in Annex B to Regulation (EEC) No 1164/89.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 246, 5.11.1971, p. 1.(2) OJ L 164, 30.6.1999, p. 17.(3) OJ L 72, 26.3.1971, p. 2.(4) OJ L 190, 4.7.1998, p. 7.(5) OJ L 146, 4.7.1970, p. 1.(6) OJ L 327, 14.12.1999, p. 7.(7) OJ L 121, 29.4.1989, p. 4.(8) OJ L 148, 22.6.2000, p. 34.